The purpose of my dissent to call attention to the conflict between Cole v. Burnett, 119 Ark. 386, 177 S.W. 1146, and Henry v. Texas Company, 201 Ark. 996, 147 S.W.2d 742, on the rule of estoppel by deed.
The real question in the case at bar, as I see it, is whether Mrs. Underwood can be heard to say that at the time of the deed to Mr. Green she and her husband had already conveyed part of the minerals to Hindman. Mrs. Underwood so testified, and was supported by her daughter. With Mrs. Underwood's testimony considered, I think appellant should prevail for Mrs. Underwood's testimony appears to me to be clear and convincing.
But appellee objected to Mrs. Underwood's testimony, claiming that she had executed a general warranty deed to Green in 1935 without any recitals as to previously conveyed minerals, and that she was estopped *Page 167 
by such deed from testifying as to previous conveyances; and appellee cited Henry v. Texas Co. (supra).
I point out:
I. In Cole v. Burnett, 119 Ark. 386, 177 S.W. 1146, Mr. Justice HART, speaking for this court said: "It is next contended by counsel for the plaintiff that the court erred in admitting the testimony of George W. Treadaway to the effect that he had sold the land to John T. Burnett. Counsel insists that Treadaway, having given a warranty deed to the plaintiff, should not be permitted to contradict the terms of that deed.
"It is a familiar rule of law that the acts and declarations of a person in possession of a tract of land are admissible to show the character and extent of his possession, but not to contradict his deed to another. But that rule has no application here. The declarations of Treadaway were not introduced in evidence. He testified himself. He was a competent witness, and, like any other witness, might testify to any fact within his own knowledge pertaining to the issues in the case. His testimony was as to facts within his own knowledge and the question of their truth or falsity was for the court trying the case."
In Henry v. Texas Company, 201 Ark. 996, 147 S.W.2d 742, this court said: "Of these four Mrs. Henry alone claimed to have any personal knowledge of the deed to her husband from Rowland. But it is to be remembered that her testimony was given after she had executed the deeds herein recited. Her testimony was not competent to impeach her deeds."
There is thus an irreconcilable conflict between the applicable rule of evidence in these two cases, and we should now decide which rule is to be followed.
II. The only authority or textwriter cited by the court to sustain its quotation in Henry v. Texas Company (supra) was Jones on Evidence (4th Ed.), vol. I, p. 525, to the effect that no man should be allowed to dispute his own deed. This quotation from Jones on *Page 168 
Evidence is a good general law, but the same textwriter (Jones on Evidence, 4th Ed., vol. I) at p. 528, distinguishes between general recitals and specific recitals and says: "The decisions recognize a distinction between those recitals in a deed which are specific or particular and which must be deemed to have received the deliberate intention of the parties, and those which are general and merely formal. Recitals as to consideration, date, quantity and the like do not carry the same conclusive effect as do the more specific recitals and statements referred to in this discussion. In order to have conclusive effect, recitals should be clear and unambiguous. It has been said to constitute an estoppel by deed, there should be a distinct and precise admission of a fact."
The quotation just given funds support in 21 C.J. 1090: "General and Particular Recitals. To found an estoppel the recital must be certain. With this idea in mind recitals have been classified as being either general or particular. General recitals are such as do not definitely affirm or deny the existence of some fact, or either expressly or impliedly show a clear intention of the parties that either one or the other or both of them shall be concluded from disputing the fact recited. These do not work an estoppel as to the fact in question. Particular recitals, on the other hand, are such as definitely affirm or deny the existence of some fact and either expressly or impliedly show a clear intention of the parties that either one or the other or both shall be precluded from asserting anything to the contrary."
And in 21 C.J. 1094, in discussing the description in a deed as constituting an estoppel, it is stated: "Description. Recitals simply by way of description of the land intended to be conveyed, while admissions as to the identity of the land, do not raise an estoppel as to other matters, such as the quality of the land or the title thereto."
I therefore reach the conclusion that the description in the deed did not constitute an estoppel on the *Page 169 
issue of title. Neither did the covenant of general warranty constitute such an estoppel, because that covenant was a contract and not a recital. Neither did the use of the words "grant, bargain, and sell" in the deed constitute an estoppel for, by 1795 of Pope's Digest, these words constitute "an express covenant." Thus these words are not a recital but only a covenant.
Without prolonging this dissent I conclude by saying that in my opinion Mrs. Underwood's testimony was admissible; and with her testimony in the record, the cause should be reversed.